Order, Supreme Court, Nassau County (Sandra Feuerstein, J.), entered February 9,1995, which granted defendants’ motion to dismiss the complaint as barred by the four-month Statute of Limitations of CPLR 217 (1), unanimously affirmed, without costs.
Plaintiff alleged in her complaint that defendants’ actions in failing to request review by the Nassau County Civil Service Commission of its initial determination denying her reinstatement and its failure and/or refusal to continue her employment after the Commission approved her reinstatement were, inter alia, arbitrary and capricious; and that defendants’ actions in terminating her effective October 22, 1993 were arbitrary and capricious, and in violation of Civil Service Law § 75. Inasmuch as these claims present "the classic formulation of an article 78 proceeding” (Foster v City of New York, 157 AD2d 516, 518), the IAS Court properly determined that the four-month Statute of Limitations (CPLR 217 [1]) applied to this action (Solnick v Whalen, 49 NY2d 224, 229-230). Accordingly, since plaintiff’s claims accrued no later than October 27, 1993 and the action was not commenced until September, 1994, the complaint was properly dismissed as time-barred. We note plaintiff failed to demonstrate the existence of fraud, misrepresentation or deception which induced her to refrain from timely commencing this action so as to estop defendants from interposing the Statute of Limitations as a defense (Montelione v Greenburg Edgemont Union Free School Dist., 175 AD2d 113).
We have considered plaintiff’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.